Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-16-00840-CR

                                       IN RE Matthew T. JOINER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 11, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Matthew T. Joiner filed a petition for writ of mandamus on December 29, 2016.

The court has considered Relator’s petition for writ of mandamus and is of the opinion that Relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2014CR10594, styled State of Texas v. Matthew T. Joiner, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.